DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment, arguments and remarks, filed on 1/1/2021, in which claims 1-23 are presented for further examination.
Claims 1, 7, 8, 14, 15, 20 and 23 have been amended.

Response to Amendments
Applicant’s amendments to claims 1, 7, 8, 14, 15, 20 and 23 have been accepted.  Support was found in at least [0028] and [0048] of the specification.

Response to Arguments
Applicant’s arguments with respect to claims 1-23, filed on 1/1/2021, have been fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.

Applicant’s arguments with respect to the rejections of claims 1-23 under 35 U.S.C. 103, see the middle of page 13 to page 14 of applicant’s remarks, filed on 1/1/2021, have been fully considered but they are not persuasive.
Applicant is merely arguing the newly added limitations in the claim that were not previously presented.  The examiner respectfully disagrees.  Please see the corresponding section of the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-8, 10-15 and 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futscher de Deus et al., US 2015/0046191 A1 (hereinafter “Futscher”) in view of Lynn et al., US 2013/0124221 A1 (hereinafter “Lynn”) in further view of Crawford, US 2009/0058859 A1 (hereinafter “Crawford”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 8 and 15
Futscher discloses a computer-implemented method comprising:
detecting a set of configurations for an investigatory event (Futscher, [0014], see gene states of alteration groups);
determining, using the set of configurations, a set of criteria groups for the investigatory event (Futscher, [0014], see gene states of alteration groups and analyzing biomarkers);
for each criteria group of the set of criteria groups (Futscher, [007], see gene states put into alteration groups [i.e., criteria groups] of the precision medicine knowledge), tagging a node in a graph structure with an identifier of the investigatory event, the node configured with the criteria group (Futscher, [0006], see graph-based model for organizing and revising precision medicine knowledge for discovering actionable items given patient context items, where a particular node would be tagged with a specific disease/malady in the precision medicine knowledge; and Futscher, [0031], see leaf nodes), the graph structure connecting a set of nodes via a set of edges, each edge of the set of edges connecting two nodes of the set of nodes (Futscher, [0028]-[0030], see tuples [i.e., edges] between patient and disease as well as tuple between alteration groups and actionable items; and Futscher, [0084], see relations in the graph model), the set of nodes including a plurality of end nodes (Futscher, [0031], see leaf nodes), each node of the plurality of end nodes identifying an investigatory event (Futscher, [0006], see graph-based model for organizing and revising precision medicine knowledge for discovering actionable items given patient context items, where a particular node would be tagged with a specific disease/malady in the precision medicine knowledge);
for a particular criteria group of the set of criteria groups:





receiving an entity data set (Futscher, [0085], see collecting and receiving biomarker data and patient specific pathology information);
generating a proxy result by evaluating the other criteria group using another type of data of the entity data set (Futscher, [0085], see evaluating biomarker data and patient specific pathology information in the graph-based model to determine one or more actionable items);
determining that the entity is eligible for the investigatory event based at least in part on the proxy result (Futscher, [0085], see evaluating biomarker data and patient specific pathology information in the graph-based model to determine one or more actionable items and actually determining which actionable item to return); and
outputting a result that associates an identifier of the entity and an identifier of the investigatory event (Futscher, [0085], see recommending a patient [i.e., entity identifier] for a clinical trial, a particular form of treatment or other recommendation [i.e., identifier of the investigatory event]).
On the other hand, Lynn discloses identifying a data type corresponding to the particular criteria group, wherein the particular criteria group specifies an assessment of data corresponding to the data type (Lynn, [0049], see correlativity metric defined by patterns from a portion of the relevant data set in comparison with the outcomes of patients with similar time data patterns, where the data factors include integrity of the data, the amount of data, the age of the data, the number and types of relational data streams, the granularity of the data, etc.);
accessing previous entity data corresponding to a plurality of entities, the previous entity data indicating an extent to which data corresponding to the data type was previously available in association with the plurality of entities (Lynn, [0049], see correlativity metric defined by patterns from a portion of the relevant data set in comparison with the outcomes of patients [i.e., plurality of entities] with similar time data patterns, where the data factors include integrity of the data, the amount of data, the age of the data, the number and types of relational data streams, the granularity of the data, etc. [i.e., data factors are interpreted as forms of availability]; and Lynn, [0057], see the patient data processing system is programed to recognize the unavailability, sparseness and/or staleness of data sets to determine a value that represents the potential maximum of at least one correlativity metric if the unavailable, sparse or stale data sets were available [i.e., estimated data availability metric]; Note: “previously available” can be interpreted broadly);
generating, based on the previous entity data, an estimated data-availability metric associated with a particular node configured with the particular criteria group, the estimated data-availability metric indicating an estimated extent to which the data type is available for the assessment via the particular criteria group (Lynn, [0049], see correlativity metric [i.e., estimated data-availability metric] defined by patterns from a portion of the relevant data set in comparison with the outcomes of patients [i.e., previous entity data] with similar time data patterns, where the data factors include integrity of the data, the amount of data, the age of 
detecting that the estimated data-availability metric is below a predefined threshold (Lynn, [0056] and [0058], see correlativity threshold).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lynn’s teachings to Futscher’s system.  A skilled artisan would have been motivated to do so in order to provide analysis of patterns and fragments of patterns within both real time and retrospective data sets, which allows researchers to look both forward and backward in time with respect to the patient’s timeline, see Lynn, [0044].  In addition, both/all of the references (Futscher and Lynn) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as making determinations/decisions.  This close relation between/among the references highly suggests an expectation of success.
On the other hand, Crawford discloses as a result of detecting that the estimated data metric is below the predefined threshold, defining, for the particular node, a proxy node for the particular node, wherein the proxy node is configured with another criteria group and is defined to estimate, based on another type of data, a processing result of the other criteria group (Crawford, [0020], see decision logic comprised of multiple action graphs; Crawford, [0024], see overlap condition in the decision logic, where the overlap condition is being interpreted as the proxy node that allows switching to a different DAG/path in the decision 
generating a proxy result by evaluating the other criteria group of the proxy node using another type of data of the entity data set (Crawford, [0024], see overlap condition in the decision logic, where the overlap condition is being interpreted as the proxy node that allows switching to a different DAG/path in the decision logic and where the condition that causes the switching of DAGs/paths is the predefined threshold, where the threshold indicates accuracy and where it switches to a different DAG/path; and Crawford, [0017], see description of condition node and determining if the condition is true [i.e., meets the threshold and, therefore, is accurate] in order to continue down that path or switch to another path and where it switches to a different DAG/path).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Crawford’s teachings to the combination of Futscher and Lynn.  A skilled artisan would have been motivated to do so in order to detect, describe and fix gaps and overlaps in decision logic, see Crawford, [0022].  In addition, all of the references (Futscher, Lynn and Crawford) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as making determinations/decisions.  This close relation among the references highly suggests an expectation of success.
Claim(s) 8 and 15 recite(s) similar limitations to claim 1 and is/are rejected under the same rationale.
With respect to claim 8, Futscher discloses a system comprising:
one or more data processors (Futscher, [0026], see processor); and
a non-transitory computer readable storage medium containing instructions (Futscher, [0026], see memory).
With respect to claim 15, Futscher discloses a computer-program product tangibly embodied in a non-transitory machine-readable storage medium, including instructions (Futscher, [0026], see memory).

Claims 3, 10 and 17
With respect to claims 3, 10 and 17, the combination of Futscher, Lynn and Crawford discloses further comprising, for the particular criteria group:
receiving selection data that identifies a set of entities, the set of entities including:
a first subset of the set of entities that were selected for one or more other investigatory events, wherein, for each other investigatory event of the one or more other investigatory events, an identifier of the other investigatory event was also linked to the particular node (Futscher, [0085]); and
a second subset of the set of entities that were not selected for the one or more other investigatory events (Futscher, [0085]);
retrieving a plurality of attributes that corresponds to the set of entities (Futscher, [0085]); and
determining, using the plurality of attributes and using a machine-learning model (Futscher, [0086]), that values of one or more types of attributes correspond to processing results of the particular criteria group (Futscher, [0085]);
wherein the other criteria group of the proxy node processes at least one of the one or more types of attributes (Futscher, [0085]).

Claims 4, 11 and 18
With respect to claims 4, 11 and 18, the combination of Futscher, Lynn and Crawford discloses wherein the determination, using the plurality of attributes and using the machine-learning model, that values of the one or more types of attributes correspond to processing results of the particular criteria group includes:
training the machine-learning model to learn a set of machine-learning parameters, wherein one or more of the set of machine-learning parameters includes, for each of the set of attribute types, a weight or coefficient, the set of attribute types including the one or more types of attributes (Futscher, [0014]-[0017]; and Futscher, [0086]);
detecting, for each of the one or more types of attributes, that the weight or coefficient of the attribute exceeds a predefined threshold (Futscher, [0085]).

Claims 5, 12 and 19
With respect to claims 5, 12 and 19, the combination of Futscher, Lynn and Crawford discloses further comprising, for each criteria group of the set of criteria groups:
querying the graph structure to determine whether the graph structure includes any existing node configured with the criteria group (Futscher, [0085]); and
when it is determined that the graph structure does not include any existing node configured with the criteria group, updating the graph structure to include a new node configured with the criteria group, wherein the tagging includes tagging the new node with the identifier of the investigatory event (Futscher, [0020]; Futscher, [0023]; and Futscher, [0090]).

Claims 6 and 13
With respect to claims 6 and 13, the combination of Futscher, Lynn and Crawford discloses further comprising:
generating, for each criteria group of a plurality of additional criteria groups of the set of criteria groups, an additional processing result of the criteria group using another at least part of the entity data set, wherein the determination that the entity is eligible for the investigatory event is further based on the additional processing results (Futscher, [0028]; and Futscher, [0166]).

Claims 7, 14 and 20
With respect to claims 7, 14 and 20, the combination of Futscher, Lynn and Crawford discloses wherein the estimated data-availability metric is based on a fraction of entities for which a value for a type of entity attribute is not included in an entity data set, the particular criteria group being configured to process the type of entity attribute (Futscher, [0028]; Futscher, [0166]; Lynn, [0049]; Lynn, [0057], see the patient data processing system is programed to recognize the unavailability, sparseness and/or staleness of data sets to determine a value that represents the potential maximum of at least one correlativity metric if the unavailable, sparse or stale data sets were available [i.e., estimated data availability metric]; and Lynn, [0155] and [0156]).

Claim 21
With respect to claim 21, the combination of Futscher, Lynn and Crawford discloses further comprising:
querying one or more data structures using an identifier of the data type, wherein the previous entity data was received in response to the query (Futscher, [0137], see searching DAGA [i.e., data structure]; and Futscher, [003], defining DAGA).

Claim 22
With respect to claim 22, the combination of Futscher, Lynn and Crawford discloses wherein defining the proxy node for the particular node further comprises:
defining a set of additional proxy nodes for the particular node (Crawford, [0017]; Crawford, [0020]; Crawford, [0024] and [0025]); and
using the proxy node and the set of additional proxy nodes collectively as an overall proxy to generate the proxy result for the entity (Crawford, [0017]; Crawford, [0020]; Crawford, [0024] and [0025]).

Claim 23
With respect to claim 23, the combination of Futscher, Lynn and Crawford discloses wherein the previous entity data includes previous trajectory data, and wherein generating the estimated data-availability metric further comprises:
identifying, based on the previous trajectory data, a set of trajectories that extend to a node configured with a criteria group that depends on an evaluation based on the data type (Lynn, [0049]; and Lynn, [0155] and [0156]);
identifying, based on the previous trajectory data, a subset of the set of trajectories for which the trajectory extends through the node (Lynn, [0049]; and Lynn, [0155] and [0156]); and
determining the estimated data-availability metric based on a size of the subset and a size of the set (Lynn, [0049]; Lynn, [0057], see the patient data processing system is programed to recognize the unavailability, sparseness and/or staleness of data sets to determine a value that represents the potential maximum of at least one correlativity metric if the unavailable, sparse or stale data sets were available [i.e., estimated data availability metric]; and Lynn, [0155] and [0156]).

Claim(s) 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futscher in view of Lynn in further view of Crawford in further view of Van der Koljk et al., US 2018/0052962 A1 (hereinafter “Van”).

Claims 2, 9 and 16
Claims 2, 9 and 16 incorporate all of the limitations of claims 1, 8 and 15, respectively, above.
On the other hand, Van discloses wherein the proxy for the particular node is defined based on an output generated using an artificial-intelligence algorithm that identifies one or more data types predictive of an output of the particular node (Van, [0006], see predictive analytics of various candidate treatment options; and Van, [0030], see using artificial intelligence algorithms in the analysis of data and the selection of clinical treatment).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Chan et al. for patient data availability analysis.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396.  The examiner can normally be reached on M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Date: February 19, 2021
/Hubert Cheung/Assistant Examiner, Art Unit 2152

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152